Citation Nr: 0329003	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  00-17 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
bilateral inguinal hernias, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for chronic 
sinusitis, currently rated as 10 percent disabling.

3.  Entitlement to an increased evaluation for tinnitus, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel
INTRODUCTION

The veteran had active service from June 1975 to March 1979, 
and from February 1985 to October 1990.  This matter comes 
before the Board of Veterans' Appeals (BVA or Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada.

Previously, the Board issued a decision in May 2001 denying 
the veteran's claims for an increased evaluation for his 
service-connected postoperative bilateral inguinal hernias, 
chronic sinusitis and tinnitus.  The veteran subsequently 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (the Court), which vacated and remanded 
all three claims in August 2002 for lack of full compliance 
with the requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)].  See also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The Board has determined that these three claims 
must now be remanded prior to any further appellate review.

The Board further notes that in May 2001, it also remanded 
two other claims, entitlement to an increased evaluation for 
service-connected anxiety disorder and entitlement to a total 
disability evaluation based on individual unemployability due 
to service-connected disabilities (TDIU), for further 
development.  Therefore, the Board will not address those 
claims in the Remand below. 


REMAND

The claims for entitlement to an increased evaluation for 
postoperative bilateral inguinal hernias, chronic sinusitis 
and tinnitus must be remanded for further development 
consistent with the VCAA and relevant court precedent.

During the pendency of the veteran's appeal, the President 
signed the VCAA into law.  The VCAA substantially modified 
the circumstances under which VA's duty to notify and assist 
claimants applies, and how that duty is to be discharged.  
The VCAA also revised the former section 5107(a) of title 38, 
United States Code, eliminating the requirement that a 
claimant must first come forward with evidence to well-ground 
a claim before the Secretary of VA is obligated to assist the 
claimant in developing the facts pertinent to a claim.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board had been conducting 
evidentiary development of appealed cases directly.  See 38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2003).  Consistent with 
the new duty-to-assist regulations and after the Court's 
August 2002 decision, the Board determined that the veteran 
needed to be advised further as to the laws and regulations 
pertinent to his claims, and of the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to his claims.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Accordingly, the Board 
transmitted a letter to the veteran in March 2003, advising 
him of this information and affording him an opportunity to 
respond within 30 days.  

On May 1, 2003, however, the United States Court of Appeals 
for the Federal Circuit (the Federal Circuit) invalidated the 
Board's duty-to-assist regulations as codified at 38 C.F.R. § 
19(a)(2) and (a)(2)(ii).  See Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  That decision emphasized the Board's status as 
"primarily an appellate tribunal," and held that 38 C.F.R. 
§ 19.9(a)(2) was invalid because, in conjunction with the 
amended regulation codified at 38 C.F.R. § 20.1304 (2003), it 
allowed the Board to consider additional evidence without 
having to remand the case to the Agency of Original 
Jurisdiction (AOJ) for initial consideration and without 
having to obtain a waiver from the veteran.  The Federal 
Circuit further held that 38 C.F.R. § 19.9(a)(2)(ii) was 
invalid because, in providing only 30 days for a veteran to 
respond to a notice from the Board that more information or 
evidence is needed, it violated the provision, contained in 
38 U.S.C.A. § 5103, of a one-year period in which to respond 
to such notice.  

Additionally, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 2003), 
the Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) (2003) as inconsistent 
with 38 U.S.C.A. § 5103(b)(1) (West 2002).  The court found 
that the 30-day period provided by 38 C.F.R. § 3.159(b)(1) to 
respond to a VCAA duty to notify communication is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
such response.  Therefore, because this case is being 
remanded for additional development or to cure a procedural 
defect, the AOJ must take this opportunity to inform the 
veteran that, notwithstanding any information previously 
provided, a full year is allowed to respond to a VCAA notice.   
Moreover, new evidence appears to have been received after 
the Court's decision.

Finally, because the record reflects that there has not yet 
been full consideration of  whether any additional 
notification or development action is required under the VCAA 
for these claims, it would potentially be prejudicial to the 
veteran if the Board were to proceed to issue any decision at 
this time.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

In light of the above, these claims are REMANDED for the 
following:

1.  The claims folder must be reviewed to 
ensure that all VCAA notification and 
development action, as required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2003), 
has been taken for the claims.  As 
necessary, this action should include 
written notice to the veteran and his 
representative of the provisions of the 
VCAA and the laws applicable to the 
claims, as well as the roles of VA and the 
veteran in identifying and gathering 
evidence relevant to the claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).    The veteran and his 
representative should be afforded the 
appropriate period of time for response to 
all written notice as required by VA law.  
See Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
2003). 

2.  Thereafter, the claims should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with an 
SSOC that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should again be allowed for response by 
the veteran and/or his representative.  

Thereafter, any unresolved matter should be returned to the 
Board for appellate review and consideration.  The purpose of 
this REMAND is to obtain additional development, and the 
Board does not intimate any opinion as to the merits of the 
claims, either favorable or unfavorable, at this time.  The 
veteran may submit any additional evidence and argument which 
he desires to have considered in connection with the claims.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran, however, until he is so 
notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




